Exhibit 10.47

COMERICA INCORPORATED

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”) between Comerica Incorporated (the “Company”)
and NAME (the “Award Recipient”) is effective as of GRANT DATE (the “Effective
Date”). Any undefined terms appearing herein as defined terms shall have the
same meaning as they do in the Comerica Incorporated 2006 Long-Term Incentive
Plan, as amended and/or restated from time to time (the “Plan”). The Company
will provide a copy of the Plan to the Award Recipient upon request.

WITNESSETH:

1. Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
Company hereby awards the Award Recipient, subject to the terms and conditions
of the Plan (incorporated herein by reference), and subject further to the terms
and conditions in this Agreement, XXX restricted stock units (“RSUs”) (the
“Award”). Each RSU shall represent an unfunded, unsecured right for the Award
Recipient to receive one (1) share of the Company’s common stock, par value
$5.00 per share (the “Common Stock”), as described in this Agreement.

2. Ownership Rights. The Award Recipient has no voting or other ownership rights
in the Company arising from the award of RSUs under this Agreement.

3. Dividends. The Award Recipient shall be credited with dividend equivalents
equal to the dividends the Award Recipient would have received if the Award
Recipient had been the owner of a number of shares of Common Stock equal to the
number of RSUs credited to the Award Recipient on such dividend payment date
(the “Dividend Equivalent”). Any Dividend Equivalent deriving from a cash
dividend shall be converted into additional RSUs based on the Fair Market Value
of Common Stock on the dividend payment date. Subject to Section 11.D. of the
Plan, any Dividend Equivalent deriving from a dividend of shares of Common Stock
shall be converted into additional RSUs on a one-for-one basis. The Award
Recipient shall continue to be credited with Dividend Equivalents until the
Settlement Date (defined below) (or, if applicable, the forfeiture of the
corresponding Award). The Dividend Equivalents so credited shall be subject to
the same terms and conditions as the corresponding Award, and they shall vest
(or, if applicable, be forfeited) and be settled in the same manner and at the
same time as the corresponding Award, as if they had been granted at the same
time as such Award.

4. Vesting of Award. The unvested portion of the Award is subject to forfeiture.
Subject to the terms of the Plan and this Agreement, including without
limitation, fulfillment of the employment requirements in paragraph 8 below, the
Award will vest in accordance with the following schedule (except in the case of
the Award Recipient’s earlier Separation from Service due to death or Disability
or an earlier Change of Control of the Company, as set forth in paragraph 6
below): INSERT PERCENTAGE OR FRACTION of the RSUs covered by this Award shall
vest on INSERT VESTING SCHEDULE of the Effective Date of this Award, provided,
however, that, any RSU representing a fractional share of Common Stock shall
accumulate and vest on the next following vesting date on which the aggregate of
vested fractional shares represents a whole share of Common Stock.

5. Settlement. Once vested, the Award will be settled as follows:

In General. Subject to paragraph 11 hereof, the Award will be settled in Common
Stock. Subject to the terms of the Plan, settlement of the vested portion of the
Award shall occur on INSERT DATE (or if such date is not a business day, the
business day immediately following such date); or, in the case of (i) the Award
Recipient’s Separation from Service due to death or Disability or (ii) a Change
of Control (as defined in clause A of Exhibit A of the Plan), settlement of the
Award shall occur as of such earlier date set forth in paragraph 6 hereof (the
“Settlement Date”). As soon as practicable (but in no event more than 30 days)
following the Settlement Date, the Company shall , issue or cause there to be
transferred to the Award Recipient (or, in the case of the Award Recipient’s
death, to the Award Recipient’s designated beneficiary or estate, as applicable
or, in the case of the Award Recipient’s Disability, to the Award Recipient’s
guardian or legal representative, if applicable and if permissible under
applicable law) a number of whole shares of Common Stock equal to the aggregate
number of RSUs (rounded down to a whole number) granted to the Award Recipient
under this Agreement (including, without limitation, the RSUs attributable to
Dividend Equivalents) that are vested as of the Settlement Date (the “Settlement
Shares”). Notwithstanding the foregoing, if the Award Recipient’s Separation
from Service occurs due to Disability, any such settlement of the Award by
reason of such Separation from Service shall be delayed for six months from the
date of the Award Recipient’s Separation from Service if the Participant is
considered a “specified employee” for purposes of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the date of Separation from Service).



--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement    Page 2 of 4

 

(a) Termination of Rights. Upon the issuance or transfer of Settlement Shares in
settlement of the Award (including, without limitation, the RSUs attributable to
Dividend Equivalents), the Award shall be settled in full and the Award
Recipient (or his or her designated beneficiary or estate, in the case of death)
shall have no further rights with respect to the Award.

(b) Certificates or Book Entry. As of the Settlement Date, the Company shall, at
the discretion of the Committee or its designee, either issue one or more
certificates in the Award Recipient’s name for such Settlement Shares or
evidence book-entry registration of the Settlement Shares in the Award
Recipient’s name (or, in the case of death, to the Award Recipient’s designated
beneficiary, if any). No fractional shares of Common Stock shall be issued in
settlement of the RSUs, and any fractional share of Common Stock that would
otherwise be Settlement Stock as of the Settlement Date shall be settled through
a cash payment based on the Fair Market Value of a share of Common Stock.

(c) Conditions to Delivery. Notwithstanding any other provision of this
Agreement, the Company shall not be required to evidence book-entry registration
or issue or deliver any certificate or certificates representing Settlement
Shares in the event the Company reasonably anticipates that such registration,
issuance or delivery would violate Federal securities laws or other applicable
law; provided that the Company must evidence book-entry registration or issue or
deliver said certificate or certificates at the earliest date at which the
Company reasonably anticipates that such registration, issuance or delivery
would not cause such violation.

(d) Legends. The Settlement Shares shall be subject to such stop transfer orders
and other restrictions as the Committee may deem reasonably advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Settlement Shares are
listed, any applicable Federal or state laws or the Company’s Certificate of
Incorporation and Bylaws, and the Committee may cause a legend or legends to be
put on or otherwise apply to any certificates or book-entry position
representing Settlement Shares to make appropriate reference to such
restrictions.

6. Accelerated Vesting and Settlement on Change of Control and Separation from
Service Due to Death and Disability. Notwithstanding anything in this Agreement
to the contrary:

(a) Upon a Change of Control, the Award (including, without limitation, the RSUs
attributable to Dividend Equivalents) shall immediately and fully vest and
become nonforfeitable, and such Award shall be settled as soon as practicable
(but in no event more than 30 days) following the date of such Change of
Control; provided, however, that, in the event that such Change of Control does
not qualify as an event described in Section 409A(a)(2)(A)(v) of the Code and
the regulations thereunder, the Award shall not be settled until the first
Settlement Date that is also a permissible payment event under Section 409A of
the Code and the regulations thereunder (but shall not be subject to the
forfeiture provisions of paragraph 8 hereof following such Change of Control).

(b) In the event of the Award Recipient’s Separation from Service due to death
or Disability, the Award (including, without limitation, the RSUs attributable
to Dividend Equivalents) shall immediately and fully vest and become
nonforfeitable effective as of the date of the Award Recipient’s Separation from
Service due to death or Disability, and such Award shall be settled as soon as
practicable (but in no event more than 30 days) following the date of such Award
Recipient’s Separation from Service due to death or Disability, as applicable.

(c) The Committee shall have the sole and absolute discretion to determine
whether the Award Recipient’s Separation from Service is by reason of
Disability, as defined by the Plan and in accordance with Section 409A of the
Code.

7. Cancellation of Award. The Committee has the right to cancel for no
consideration all or any portion of the Award in accordance with Section 4 of
the Plan if the Committee determines in good faith that the Award Recipient has
done any of the following: (i) committed a felony; (ii) committed fraud;
(iii) embezzled; (iv) disclosed confidential information or trade secrets;
(v) was terminated for Cause; (vi) engaged in any activity in competition with
the business of the Company or any Subsidiary or Affiliate of the Company; or
(vii) engaged in conduct that adversely affected the Company. The Delegate shall
have the power and authority to suspend the vesting of or the right to receive
Settlement Shares in respect of all or any portion of the Award if the Delegate
makes in good faith the determination described in the preceding sentence. Any
such suspension of an Award shall remain in effect until the suspension shall be
presented to and acted on by the Committee at its next meeting. This paragraph 7
shall have no application for the two-year period following a Change of Control
of the Company.



--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement    Page 3 of 4

 

8. Employment Requirements. Except as provided in this Agreement, in order to
vest in and not forfeit the Award (or portion thereof, as the case may be), the
Award Recipient must remain employed by the Company or one of its Affiliates
until the Award (or portion thereof) has vested. If there is a Separation from
Service for any reason (other than due to death or Disability) before a portion
of the Award has fully vested, the Award Recipient will forfeit any portion of
the Award and corresponding Dividend Equivalents that have not vested as of the
date of the Separation from Service unless the Committee determines otherwise.

9. No Right to Continued Employment. Nothing in the Plan or this Agreement shall
confer on the Award Recipient any right to continue in the employment of the
Company or its Affiliates for any given period or on any specified terms nor in
any way affect the Company’s or its Affiliates’ right to terminate the Award
Recipient’s employment without prior notice at any time for any reason or for no
reason.

10. Transferability. Unless otherwise determined by the Committee, the RSUs
subject to this Award (including, without limitation, Dividend Equivalents) may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Award Recipient otherwise than by will or by the laws of
intestacy, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary or Affiliate; provided, however, that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.

11. Adjustment in Award. The number of shares of Common Stock underlying this
Award shall be subject to adjustment in accordance with Section 3.D. of the Plan
in the event of a Share Change or Corporate Transaction, and the Committee shall
be authorized to make such other equitable adjustments of the Award or shares of
Common Stock issuable pursuant thereto so that the value of the interest of the
Award Recipient shall not be decreased by reason of the occurrence of such
event. Any such adjustment shall be deemed conclusive and binding on the
Company, the Award Recipient, his or her beneficiaries and all other interested
parties.

12. Administration; Amendment. This Award has been made pursuant to a
determination by the Committee and/or the Board of Directors of the Company, and
the Committee shall have plenary authority to interpret, in its sole and
absolute discretion, any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement.
All such interpretations and determinations shall be final and binding on all
persons, including the Company, the Award Recipient, his or her beneficiaries
and all other interested parties. Subject to the terms of the Plan, this
Agreement may be amended, in whole or in part, at any time by the Committee;
provided, however, that no amendment to this Agreement may adversely affect the
Award Recipient’s rights under this Agreement without the Award Recipient’s
consent except such an amendment made to cause the Award to comply with
applicable law, stock exchange rules or accounting rules.

13. Binding Nature of Plan. The Award is subject to the Plan. The Award
Recipient agrees to be bound by all terms and provisions of the Plan and related
administrative rules and procedures, including, without limitation, terms and
provisions and administrative rules and procedures adopted and/or modified after
the granting of the Award. In the event any provisions hereof are inconsistent
with those of the Plan, the provisions of the Plan shall control, except to the
extent expressly modified herein pursuant to authority granted under the Plan.

14. Compliance with Laws and Regulations. The Award and the obligation of the
Company to deliver the Settlement Shares subject to the Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.

15. Notices. Any notice to the Company under this Agreement shall be in writing
to the following address or facsimile number: Human Resources - Executive
Compensation, Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX
75201; Facsimile Number: 214-462-4430. The Company will address any notice to
the Award Recipient to his or her current address according to the Company’s
personnel files. All written notices provided in accordance with this paragraph
shall be deemed to be given when (a) delivered to the appropriate address(es) by
hand or by a nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile to the appropriate facsimile number, with confirmation by
telephone of transmission receipt; or (c) received by the addressee, if sent by
U.S. mail to the appropriate address or by Company inter-office mail to the
appropriate mail code. Either party may designate in writing some other address
or facsimile number for notice under this Agreement.

16. Withholding. The Award Recipient authorizes the Company to withhold from his
or her compensation, including the RSUs granted hereunder and the Settlement
Shares issuable hereunder, to satisfy any income and employment tax withholding
obligations in connection with this Award. No later than the date as of which an
amount first becomes includible in the gross



--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement    Page 4 of 4

 

income of the Award Recipient for Federal income tax purposes with respect to
any Settlement Shares subject to this Award, the Award Recipient shall pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, all Federal, state and local income and employment taxes that are
required by applicable laws and regulations to be withheld with respect to such
amount. The Award Recipient agrees that the Company may delay delivery of the
Settlement Shares until proper payment of such taxes has been made by the Award
Recipient. Unless determined otherwise by the Committee, the Award Recipient may
satisfy such obligations under this paragraph 16 by any method authorized under
Section 9 of the Plan.

17. Voluntary Participation. Participation in the Plan is voluntary. The value
of the Award is an extraordinary item of compensation outside the scope of the
Award Recipient’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

18. Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

19. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors of the respective parties.

20. Applicable Law. The validity, construction and effect of this Agreement and
any rules and regulations relating to the Agreement shall be determined in
accordance with the laws of the State of Delaware, unless preempted by federal
law, and also in accordance with Internal Revenue Code Section 409A and any
interpretive authorities promulgated thereunder.

IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and by the Award Recipient, both as of the day and year
first above written.

COMERICA INCORPORATED

 

By:  

 

Name:   Title:    

 

AWARD RECIPIENT    Name: